oH SN DH A BF WBS He

mM Me He BD HR RB RD ROR Om Be a ea ea aa ea
oO sa DH OH FP WY YF DBD ODO Oo HS DH NH BP WH NH KF Oo

 

FILED

MAY 15 2019

 

 

 

 

sou ELEHE us Bis LAC) GOUT
MSTRICTL F CALIFORNIA
BY. ee~ DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DAMON WILLIAMS, Case No.: 17ev517-CAB(KSC)
Plaintiff,
ain ORDER DENYING PLAINTIFF'S
v. REQUEST FOR APPOINTMENT OF
| CHAU, etal. A NEUTRAL EXPERT
Defendants. [Doc. No. 36.]

 

 

 

Plaintiff Damon Williams, a state prisoner proceeding pro se and in forma
pauperis, filed this action pursuant to Title 42, United States Code, Section 1983,
alleging that prison officials were deliberately indifferent to his health and safety. [Doc.
No. 1.] Before the Court is plaintiff's Request for Appointment of a Neutral Medical
Expert. [Doc. No. 36.] For the reasons outlined more fully below, the Court finds that
plaintiff's request for the appointment of a medical expert must be DENIED. [Doc. No.
36.]

Background

The Complaint alleges that defendants were deliberately indifferent to plaintiff's
safety and serious medical needs, because they refused to give him a “permanent lower
bunk chrono” even though he made several requests and even though they knew he had

experienced chest pain, dizziness, and a fracture to his foot while going up and down

1
17ev517-CAB(KSC)

 

 

 
Oo fo SN DN NN B&B WwW PN Ee

NM NM BY NY VY YY NY DB] Be ee me Se ee
oN DT HF YY FP DO wm aI DHA BB wD PB SS

 

 

from an upper bunk. [Doc. No. 1, at pp. 35-49.] Plaintiff seeks monetary damages and
injunctive relief (7.e., an order requiring defendants to provide him with a permanent
“lower bunk chrono”). [Doc. No. 1, at pp. 1-2; 51-53.]

Discussion

Plaintiff requests that the Court appoint a “neutral” medical expert to prepare a
report that “will promote accurate fact finding” as to his deliberate indifference claims
under the Eighth Amendment. [Doc. No. 36, at p. 1.] In support of this request, plaintiff
states that the District Court “must” consider appointing a neutral medical expert,
because he cannot afford one as an indigent prisoner, and because his case is “legally
complex” and involves “legally complex medical facts.” [Doc. No. 36, at pp. 1, 3.]
Plaintiff also believes that appointment of a neutral medical expert is necessary to
understand “the medical facts in dispute.” [Doc. No. 36, at p. 1.] He contends that the
case “will turn on complex medical question[s] of competing treatment regimens and
causation” and is likely to require expert testimony. [Doc. No. 36, a pp. 3-4.]

The Eighth Amendment, which prohibits “cruel and unusual punishment,” imposes
a duty on prison officials to provide humane conditions of confinement and to take
reasonable measures to guarantee the safety of the inmates. Helling v. McKinney, 509
US. 25, 31-33 (1993). “However, every injury suffered by an inmate does not
necessarily translate into constitutional liability for prison officials.” Osolinski v. Kane,
92 F.3d 934, 936-937 (9th Cir. 1996). The U.S. Constitution “does not mandate
comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981).

To assert a claim under the Bighth Amendment for the deprivation of humane
conditions of confinement, a prisoner must satisfy two requirements: one objective and
one subjective. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Under the objective
requirement, the plaintiff must allege a deprivation or risk that is “sufficiently serious.”
Id. “{A] prison. official’s acts or omissions must result in the denial of ‘the minimal

civilized measure of life’s necessities.’” Jd. The risk that the prisoner complains of

17ev517-CAB(KSC)

 

 

 
Oo Oo SND A BR WY PB Be

YPM YY NY YY NY NY NY DB Be eB ee ese ew Be De Le YL
oa A YH FWY KF SCS CO we HAH HW BR WH BH GS

 

 

must be “so grave that it violates contemporary standards of decency to expose anyone
unwillingly to such a risk.” Helling, 509 U.S. at 36 (emphasis in original).

The subjective requirement relates to the state of mind of prison officials because
“only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.”
Farmer v. Brennan, 511 U.S. at 834. Facts alleged must be enough to show “deliberate
indifference” to the health or safety of an inmate. Jd. “Deliberate indifference” exists
when a prison official “knows of and disregards an excessive risk to inmate health or
safety; the official must be both aware of facts from which the inference could be drawn
that a substantial risk of serious harm exists, and he must also draw the inference.” Jd. at
837. “[P]rison officials who act reasonably cannot be found liable under the Cruel and
Unusual Punishments Clause.” Jd, at 845.

“A witness who is qualified as an expert by knowledge, skill, experience, training,
or education may testify in the form of an opinion or otherwise if. . . the expert’s
scientific, technical, or other specialized knowledge will help the trier of fact to
understand the evidence or to determine a fact in issue. ...” Fed.R.Evid. 702(a), The in
forma pauperis statute, Title 28, United States Code, Section 1915, does not authorize
the expenditure of public funds for expert witnesses. 28 U.S.C. § 1915. However, under
Federal Rule of Evidence 706, a District Court does have discretion to appoint an expert
witness on its own motion or on the motion of any party. Fed.R.Civ.P. 706(a). In
addition, Federal Rule of Evidence 706 specifies the means for compensating an
appointed expert. A court-appointed expert “is entitled to a reasonable compensation, as
set by the court... payable . . . by the parties in the proportion . . . that the court directs—
and the compensation is then charged like other costs.” Fed.R.Civ.P. 706(c)(2). Thus, a
District Court may in its discretion apportion all costs of an appointed expert to one side
in an appropriate case. McKinney v. Anderson, 924 F.2d 1500, 1511 (9th Cir. 1991),
overruled on other grounds by Helling v. McKinney, 502 U.S. 903 (1991).

Rule 706 “only allows a court to appoint a neutral expert.” Gorton v. Todd, 793
F.Supp.2d 1171, 1177 (E.D. Cal. 2011). In other words, a party may not seek

3
17¢v517-CAB(KSC)

 

 

 

 
oOo CO SD A BR WD NH

NO NM NH NH BR RD BR RD Re ea ea i i ea
oO NO SF HY HY S| SF OC wo Hs HR HH BB HH BH SG

 

 

 

appointment of an expert witness by the Court “for his own benefit... .” Jd. at 1177 n.6.
“Expert witnesses are rarely appointed under Rule 706 because the adversary system is
usually sufficient to promote accurate factfinding.” /d. at 1182. However, a District
Court “should consider appointing expert witnesses when, through the course of
litigation, it becomes apparent that unbiased expert testimony will aid the trier of fact in
making an accurate factual determination. . .” on a central issue in the case. Jd. at 1182
n.10. “The Rule is drafted to avoid [the] situation where the only reason why a case
would not proceed to trial is the presence or absence of an expert witness rather than the
merits of a plaintiffs claim.” Jd. at 1181 n.9.

For example, it would be appropriate for a District Court to appoint an expert “to
avoid a wholly one-sided presentation of opinions” when an indigent prisoner plaintiff
raises a complex and potentially viable claim of deliberate indifference to a serious
medical need, but cannot, despite diligence, obtain a medical expert to present evidence
of the appropriate standard of care. Id. at 1179-1186. Appointment of a neutral expert
would also be appropriate when a material issue in the case requires consideration of
complex scientific evidence. Id. at 1179.

On the other hand, a jury in the usual case can evaluate whether prison officials
were deliberately indifferent without the aid of an expert. /d. at 1180. “[D]eliberate
indifference” does not typically “demand that the jury consider probing, complex
questions” that would require the assistance of an expert with specialized knowledge.
Ledford v. Sullivan, 105 F.3d 354, 359 (7th Cir. 1997). “[W]hether a prison official
acted with deliberate indifference depends on that official’s state of mind,” so an expert
would not be able to testify that a prison official was “deliberately indifferent” without
giving “a false impression” that the expert knows the answer, when it is the trier of fact
that must decide the issue. Woods v. Lecureaux, 110 F.3d 1215, 1221 (6th Cir. 1997).
Nor is there any requirement that a prisoner plaintiff present expert testimony in order to
prevail on a constitutional claim under Section 1983. McCabe v. Prison Health
Services, 117 F.Supp.2d 443, 451-452 (E.D. Pa. 1997) (acknowledging that expert

4
17ev517-CAB(KSC)

 

 

 
Oo Oo Ss DA wr F&F W NH

Be BM BRB BR BO Be BRD BRD BR mes
oO “SH A ke WY NY KF CO OO OO HS NH AN BR WW bh +}

 

 

testimony could be necessary on the issue of severity of a medical need if the trier of fact
would not be able to decide whether a medical condition is “serious” enough to
implicate the Eighth Amendment but stating that “[n]o expert needs to tell a layperson
that four years of suffering from chronic and severe leg pain is serious”).

Based on the allegations in the Complaint and the supporting documentation
attached thereto, the “medical facts of this case” are not complex as plaintiff contends.
[Doc. No. 36, at p. 1.] Although it is unclear based on plaintiff's moving papers, it
appears he may be seeking the appointment of an expert to aid in preparing a report
because he believes the report would support his version of the “medical facts” of the
case. [Doc. No. 36, at p. 1.] As outlined above, plaintiff is not entitled to a Court-
appointed expert to advocate his case. |

Thus far, there is also nothing to indicate that testimony by a medical expert is
needed to make an accurate factual determination on a key issue in the case. At this
time, there are no substantive matters being considered by the Court. In other words,
there is no dispositive motion, such as a motion for summary judgment, that would
require the Court to consider the “medical facts of the case.” [Doc. No. 36, at p. 1.]
Based on the current Scheduling Order, the deadline for filing any such motion is
October 14, 2019, and the final Pretrial Conference is not scheduled to be held until
February 14, 2020. [Doc. No. 33, at p. 3.] Nor is there anything thus far to indicate that
the allegations in the Complaint would raise “probing, complex questions” or
“consideration of complex scientific evidence.” Ledford v. Sullivan, 105 F.3d at 359.
Rather, the factual allegations raised in the Complaint, if proved, do not appear to be so
complex that they are beyond a lay person’s grasp. Therefore, the Court finds that
plaintiff's request for the appointment of a medical expert witness must be DENIED at
this time. However, this decision is without prejudice to another request by plaintiff at a
point in the litigation where evidence is being evaluated if plaintiff can show that
testimony by a neutral medical expert is necessary for the trier of fact to comprehend a
material issue in the case. See, e.g., Gorton v. Todd, 105 F.3d at 1185.

5
17cv517-CAB(KSC)

 

 

 
Oo CO sD DW WA BP Ww be

NM MM Nw NM NH BR ND RD RO ee ee a ea ea ea a
ont DH AW SF WY KF DD GO wa DH WA BB WwW bw S&F SBS

 

 

CONCLUSION
Based on the foregoing, IT IS HEREBY ORDERED that plaintiffs Request for a
Appointment of a Neutral Expert is DENIED without prejudice. Plaintiff may renew his
request at some later time in the proceeding if it becomes apparent in the context of a
dispositive motion or in connection with matters to be presented to a jury at trial that
testimony by a neutral medical expert would aid the trier of fact in resolving a central

issue In the case.

IT 1S SO ORDERED,

Dated: May [5 2019

 

United States Magistrate Judge

17ev517-CAB(KSC)

 

 

 
